Appeal *890from a judgment of the County Court of Ulster County (Bruhn, J.), rendered April 30, 1999, convicting defendant upon her plea of guilty of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the second degree.
Defendant pleaded guilty to the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the second degree in satisfaction of two multicount indictments and was sentenced to concurrent prison terms of 1 to 3 years and 3 years to life, respectively. Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that no nonfrivolous appealable issues exist. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement to the statutory minimum sentence. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.